Title: To George Washington from Lund Washington, 15 October 1775
From: Washington, Lund
To: Washington, George

 

Dr Sir
Mount Vernon Octbr 15th 1775

This Letter I expect will be diliver’d you by Mr Harrison who thankfully accepted your Invitation to the Camp, in my last I told you I had reason to believe he woud come, your letter was dated the 28th of Augst & I recieve’d it the 4th of Octbr it was long upon the Way—& Harrison Absent for several days after, so that I coud not give you a possitive answer sooner than this day on which, the Constitutional post leave Alexandria, I thought it needless to write by the Post as Harrison sets off so soon—I recieve’d on Sunday last two Letters by the King’s Post, dated 7th & 11th of Septmbr & one by the Constitutional, of the 21st Septmbr this day I recieved one date’d 25th of Septmbr—in your Letter of the 7th you mention haveg wrote one on the 4th I never recieved it—of the 25th which came under cover to Mr Ramsey. you say you wrote one directed in your own Hand, the contents of which was for the man who is Vilian enough to Stop your Letters Directed to me, I make no doubt but he got it for it did not come to me—Whatever Letters have miscarrid I no not, but I believe you have generally mention’d in more Letters than one, what it was you desire’d to have done, in order that you may form some judgement Whether there are any letters which have been totally stopd, (for I am clear some have been opend) the followg is the dates of all I have reciev’d since you left Philadelphia—July 8th 20th & July no date—Augst 17th 20th & 28th—Septmbr 7th 11th 21st & 25th—in your Letter of Augst 20th you speak of the Millers being Usefully employ⟨d⟩ & the Unreasonableness of his recieveg Wagers withoud doing something to earn them, as likewise in another you mention haveg desired Mr Milner to send a good Country Boultg Cloth for Simpson—Mr Milnor in a Letter to me said he was to send me one but I have not yet recieved, in the one of the 17th of Augst you speak of haveg wrote one abt the 11th—I have recieved no such Letter (& that Mr Milner Acknowledg’d the rect of it)—I believe upon the Whole those letters which come to hand, inform me fully of what you intend should be done with the Buildg &c.—I think the House, which you say I call the Wash House, by Which I

suppose you do not intend it for one, woud have lookd more Uniform in its outward appearance, to have had one Door in the midle as the Kitchen opposite has & the other in the Gable End, which might have been done by makg the Room next the great House the Breadth of the Door smaller than the Other, if it is not design’d for a Wash House, it woud have been large enough for any other purpose, & shoud there be a cover’d way from that End of the Great House to it as well as there is from the Other End to the Kitchen a Gable End door woud have look’d best—the House is now raised, I mentione’d something of this in a former letter, I shall leave the Front part of it undone untill I hear from you about it, & shoud you think proper to alter it—we can then do it—I wrote to you abt Jennifer Adams Land, What was to be done with it, if to be rented & how, whether altogether or in parsels—if you had deeds for it or not & if there is no money to be paid—I was yesterday told by a man Who came here to rent it, that Adams had been sellg in the Course of this Summer, all the timber he was able to get off it. I told you in my last that we had nearly Completed our tumbling Dam, & that I believed much Stronger than before, when I wrote it was Raing which Continued for the two followg days with Such Violence, that it carried away every thing almost that we had done, & broke the Race in several other places that the Fresh before did not, the reason why the dam gave way was owing to the flat forum [platform] on which the water falls not being planke’d, which was all that we had to do, towards compleatg the worck, we are again mendg it & shall if no more such Rains come, have it finishd this week comeg in—the Coopers have been ever since Hay time upon the Mill Race, the Whole worck almost of the Tumbling Dam with the Breaches made in the Race has been done by them, the Miller with them—Tom tendg the Mill. I think since the 12th of Augst or thereabouts we have had more Rain than I ever see fall in the time—the ground has been almost the whole time too wet to plow, we are not yet done sewg Wheat nor shall not be, for a Fortnight to come owing to the wet—I am at a loss how to proceed, whether to Grind up our Wheat or not—I am told by Bennett Jenkins (who came here to recieve his money) which he applyd for in Novmbr last you then told him he says that you did not chuse to

pay it without a Certificate from Crauford & simpson that they had not paid him—he brought with him a Certificate from both of them, that they had paid him no part on your Book you have charged him with money paid him, & his father, for him—but you have given no Cr. for What time he labourd for you he said you had his Ac[coun]t settled by Mr Young—Mrs Washington Cou’d not find it—I wanted to put the man off but he murmer’d & thought it hard not to be paid after comeg twice such a distance for it, I was oblige to pay, by the Ac[coun]t he had with him the ballance £11.5. pensylvania Currency he says Simpsons Son is upon the Road I suppose he is Comeg down after Money—I wish I had the Boultg Cloth that he might Carry it up with him at the Same time I will send him £300 pensylv: Currency I have been Oblige’d to purchase 16 M 20d. Nails we had some 20d. nails so bad that they cou’d not be drove 1 in 10—I have also bought two days past 4000 foot of Inch plank we coud not go on without it, & by the time the House is finishd that is now just Raised, we shall not have one foot of Inch & ¼ plank left beside what is put away for the Addition of the Great House—the Brick layers are at worck upon the Garden Wall next the Garden House, I want to get that wall done before we set about the Chimney of the Wash House as they will be mostly inside worck—but I think it will take them two weeks to finish the Wall—The Stoco man thinks he shall be 4 Weeks about the Dineg Room—the Cielg is not Clumsey, I think it light & handsome it is altogether worck’d by Hand which makes it tedious—as to pul[lin]g down the plaisterg in the new Room, it will not make two days odds in his doing the Room, for he can plaister in one day more than our two men can in a Week Mrs Washington seems desirous that what ever is to be done to it may be at once that she may get into it this Winter—if the sides is done in plain Stoco it will not take him long, as to the Sielg I can form no judgment how long it will take him she intends to talk to Colo. Lewis in her way down abt it. Webster is still makeg Bricks & will keep at it until the weather is cold, we have met with many losses & interruption by the wet weather—John Broad is still sick at least not enough recoverd to do any Worck—The Tayler sick, & many of the Negroes have fevers & agues. Mrs Washington I believe was under no apprehension of Lord

Dunmores doing her an injury until your mentiong it in several of your last Letters she intended to set off tomorrow down the Country I propose to her to put whatever she thought Most Valuable into trunks, & shoud there be a necessity to move them it will be sooner done, she will Stay tomorrow & do it, your papers are among the things which will be put up & I think to send them from home at all events. Am Dr Sir your Affectionate Servt

Lund Washington


this moment the Letter you design’d for the writer who we suspect opens Your Letters, was put in my hands—Sears is at home sick.

